United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3120
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Ryan A. Moore,                           * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: June 9, 2008
                                 Filed: November 19, 2008
                                  ___________

Before MURPHY, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Ryan Moore pleaded guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). He was sentenced to 180 months of imprisonment
as an Armed Career Criminal under 18 U.S.C. § 924(e) after the district court
determined he had three prior violent felonies, two for committing the Missouri
offense of tampering in violation of Mo. Rev. Stat. § 569.080, and one for committing
the Missouri offense of auto theft in violation of Mo. Rev. Stat. § 570.030. On appeal,
Moore challenges his sentence contending his prior convictions were not violent
felonies under the Armed Career Criminal Act.1

       We recently held the Missouri crime of tampering does not qualify as a "crime
of violence" for purposes of U.S. Sentencing Guideline § 2K2.1(a)(2), United States
v. Williams, 537 F.3d 969, 974-75 (8th Cir. 2008), a term we recognize as
synonymous with the term "violent felony" for purposes of the Armed Career
Criminal Act, see United States v. Johnson, 417 F.3d 990, 996 (8th Cir. 2007) ("The
statutory definition of 'violent felony' is viewed as interchangeable with the guidelines
definition of 'crime of violence.'"). We also held the Missouri crime of auto theft does
not qualify as a "crime of violence" in certain circumstances. Williams, 537 F.3d at
973-74.

       Based on the holding in Williams, we reverse Moore's sentence and remand this
case to the district court for resentencing.
                         ______________________________




      1
        Moore also challenges the constitutionality of § 922(g)(1), making an argument
this court has previously rejected. See, e.g., United States v. Gary, 341 F.3d 829, 835
(8th Cir. 2003). We therefore reject it as well.

                                          -2-